Citation Nr: 1600115	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  08-26 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for a left knee disorder. 

3.  Entitlement to service connection for peripheral neuropathy of the upper extremities. 

4.  Entitlement to service connection for peripheral neuropathy of the lower extremities.

5.  Entitlement to service connection for a right lower extremity disorder, to include the ankle.

(The Board notes that the issue of entitlement to service connection for a bilateral eye condition and increased rating for bilateral hearing loss are addressed in a separate decision.)  


REPRESENTATION

Veteran represented by:	Amanda Phillips, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse 


ATTORNEY FOR THE BOARD

H.W. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to February 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied the benefits sought on appeal.

In November 2010, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

In a decision dated in January 2011, the Board denied the Veteran's appeal, and he appealed the decision to the United States Court of Appeals For Veterans Claims (Court).  In August 2011, the Veteran, through his attorney, and the Secretary of Veterans Affairs, submitted a Joint Motion for Remand (JMR).  In an Order dated in September 2011, the Court granted the Motion, vacated the January 2011 Board decision, and remanded the case to the Board for further appellate review consistent with the JMR.  

In June 2012, the Board remanded the service connection claims noted above for further development, and the case has since been returned to the Board for adjudication.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that further development is necessary regarding the Veteran's service connection claims for low back disorder, left knee disorder, peripheral neuropathy of the upper extremities, peripheral neuropathy of the lower extremities, and disorder of the right lower extremity, including the right ankle.  

In the June 2012 remand, the Board requested that the AOJ obtain outstanding military personnel records.  The requested action was taken, however, the AOJ failed to provide a supplemental statement of the case (SSOC) as requested in the remand directive.  

The Board is obligated by law to ensure that the AOJ complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the issues must once again be remanded.

The Board also finds that the Veteran should be afforded a current VA examination regarding these service-connection claims.  The Veteran was afforded VA examinations of joints and peripheral nerves in March 2008.  A March 2008 VA peripheral nerves examination included diagnoses of lumbosacral degenerative joint disease, left sacroiliitis, and peripheral neuropathy with paresthesias and neuropathic pain.  This examiner indicated that these diagnoses "[relate] to an accident that occurred while he was serving in the Navy and symptoms have worsened since the diagnosis of cancer and radiation therapy."  The examiner did not provide a rationale for this opinion, nor did he address the contradictory evidence of record.  

A March 2008 VA spine examination also diagnosed degenerative joint disease of the lumbosacral spine, worse over left side L5-S1; history of sensory peripheral neuropathy; knee/ankle pain, unclear etiology, degenerative joint disease of the knees; and questionable early degenerative joint disease of the ankles.  The examiner provided no opinion as to the etiology of these disabilities-other than to note that the knee and ankle pain was of unclear etiology.  

The Board finds that absent an etiological opinion with detailed rationale in this matter, the March 2008 examinations are inadequate and new opinions are warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for appropriate VA examinations to determine the nature and etiology of the Veteran's low back disability, left knee disability, peripheral neuropathy of the upper and lower extremities, and right lower extremity disability (including ankle).  

The electronic claims file should be forwarded to the appropriate examiner(s) for review, and the examiner(s) should note that it has been reviewed. 

After reviewing the examiner(s) is asked to render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) any diagnosed low back disability, left knee disability, peripheral neuropathy of the upper and lower extremities, and right lower extremity disability were caused or aggravated by his military service. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner(s) should provide a complete rationale for any opinions provided.

2.  Perform any additional development deemed necessary.  

3.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence, and the issue on the title page should be readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case on all issues and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






